Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 3, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on May 3, 2022.
Claims 1, 8, and 15 are currently amended.  
Claim 19 is canceled.
Claims 1-18 and 20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-7, 15-17, and 20 are directed toward a method, i.e., process, and Claims 8-14 are directed toward a non-transitory computer readable medium, i.e., article of manufacture.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method for managing device lifecycles within an industrial automation environment comprising a plurality of industrial machines, each machine comprising one or more industrial devices, the method comprising:
in response to receiving a request for lifecycle management data and a scanning configuration generated through a user interface, wherein the scanning configuration includes instructions specifying which industrial machines and industrial devices are to be scanned;
producing configuration data for the industrial automation environment by aggregating scanned data via a server or gateway, based on the scanning configuration, scanning a plurality of industrial devices within the industrial automation environment, the configuration data comprising a configuration of one or more machines within the industrial automation environment and a configuration of one or more industrial devices within each of the one or more machines, the configuration data further comprising a product name, a product number, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices;
transferring the configuration data and the request for lifecycle management data to a product compatibility and download center through a communication interface;
receiving lifecycle management data, including lifecycle status data in a form of a lifecycle phase for at least one of the plurality of industrial devices, from the product compatibility and download center through the communication interface; and
determining identities of replacement devices for one or more of the industrial devices that are in a lifecycle phase near an end of their lifecycle, by processing the configuration data and the lifecycle management data in a computing system within the product compatibility and download center; 
generating, on a user interface, a graphical representation of the lifecycle status of each industrial machine and one or more industrial devices within the industrial machine, and a textual representation of the identities of replacement devices for one or more industrial devices that are in a lifecycle phase near an end of their lifecycle.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward displaying obtained information about devices.  This is a method of organizing human activity, specifically abstract mental processes.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites obtaining requested information, it is obtaining data for human analysis.  Alternatively, because data such as a product name, a firmware revision number, and a serial number of each industrial device may need to be tracked for commercial or legal reasons, Examiner asserts that this recites the certain method of organizing human activities.  See 84 Fed. Reg. (4) at 52.  Independent Claim 15 recites essentially the same features as Claim 1 though it is broader.  Independent Claim 8 recites the same features as Claim 1 but is a different statutory category.  This claim is abstract for the same reasons as Claim 1 is because it recites the same abstract concept.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  In other words, Examiner construes the “scanning configuration” to be merely the computer performing the analog of looking up this information, e.g., in a hard copy form.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract mental process or commercial and legal interaction is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention or display the data.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 8, and 15 or are reciting well-understood, routine, and conventional computer activity.  Therefore, Claims 1-18 and 20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cruz (US 2018/0074483) in view of Morrison et al. (US 2005/0187744, hereinafter “Morrison”) and Mitti et al. (US 2015/0356520, hereinafter “Mitti”).

Claims 1 and 8.  Cruz teaches: A method for managing device lifecycles within an industrial automation environment comprising a plurality of industrial machines, each machine comprising one or more industrial devices (see, e.g., the Abstract teaching assessing the health of a plurality of process control systems), the method comprising:
in response to receiving a request for lifecycle management data and a scanning configuration generated through a user interface, wherein the scanning configuration includes instructions specifying which industrial machines and industrial devices are to be scanned (see, e.g., Figure 10 teaching a user interface where, if the user selects “dashboard” the user is presented with lifecycle management data based on the generation of a scanning configuration of devices in an industrial automation environment; regarding instructions specifying which industrial machines and devices to be scanned, see ¶s 130-133 and 140 teaching that the user can select different geographic areas or product lines to scan);
producing configuration data for the industrial automation environment by aggregating scanned data obtained via a server or gateway, based on the scanning configuration, scanning a plurality of industrial devices within the industrial automation environment, the configuration data comprising a configuration of one or more machines within the industrial automation environment and a configuration of one or more industrial devices within each of the one or more machines, the configuration data further comprising a product name, a product number, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices (see Figure 10 teaching the output of the scanning configuration which includes a plurality of industrial devices in an industrial automation environment comprising one or more machines; see also ¶ 3 teaching that these control systems are typically devices as part of an industrial setting that control much larger machines or systems; regarding the configuration data further comprising a product name, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices, see, e.g., ¶s 9 and 50 teaching that the configuration information includes field device information (i.e., a product name), firmware information, et al.; see also, e.g., ¶s 65, 78, 79, 86, and 87 teaching that serial numbers along with software revision numbers are obtained and assessed as example risk factors, noting further that ¶ 65 teaching “model numbers” which can read on a “product number” under a broadest reasonable interpretation; see further ¶ 47 and Figure 1 teaching that the scanned data is aggregated scanned data obtained via a server or gateway, specifically aggregated from field devices 15-22, the gateway/server being the controller 11 with processor 23 and memory 24);
transferring the configuration data and the request for lifecycle management data to a product compatibility and download center through a communication interface (see Figure 10 teaching the transfer of that data to the user interface);
receiving lifecycle management data, including lifecycle status data in a form of a lifecycle phase for at least one of the plurality of industrial devices, from the product compatibility and download center through the communication interface (see Figure 10 teaching the receipt of that data through the communication interface; see also ¶s 117-124; regarding lifecycle status data in the form of a lifecycle phase for at least one of the devices, see ¶ 100 teaching a status of “current or active” and one of “retired”); and
determining identities of replacement devices for one or more of the industrial devices that are in a lifecycle phase near an end of their lifecycle, by processing the configuration data and the lifecycle management data in a computing system within the product compatibility and download center (see ¶ 63 teaching obtaining maintenance information such as “replacement device availability,” though noting this limitation is further addressed below); 
generating, on a user interface, a graphical representation of the lifecycle status of each industrial machine and one or more industrial devices within the industrial machine, and a textual representation of the identities of replacement devices for one or more industrial devices that are in a lifecycle phase near an end of their lifecycle (see, e.g., Figures 10, 11, and 18-20 teaching generated graphical representations on a user interface of the lifecycle status of industrial machines and devices including a health score and in Figures 19 and 20 a score change from the previous week; regarding a textual representation of the identities of replacement devices for one or more industrial devices that are in a lifecycle phase near an end of their lifecycle, this is addressed below).
Regarding determining identities of replacement devices for one or more of the industrial devices that are in a lifecycle phase near an end of their lifecycle, by processing the configuration data and the lifecycle management data in a computing system within the product compatibility and download center, as noted above Cruz teaches obtaining maintenance information such as “replacement device availability,” though Cruz fails to expressly teach determining identities of replacement devices for those that need replacing.  Nevertheless, such a feature is taught in the prior art.  Morrison, for example, teaches such a feature (see at least the Abstract teaching a “substitution component that identifies replacement components” for components that are at risk of being at an obsolescent lifecycle phase; see also ¶ 18).  Morrison also teaches storing data such as the identity of the replacement devices (see ¶ 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of identifying replacement devices for parts at risk of obsolescence (as disclosed by Morrison) to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment (as disclosed by Cruz).  One of ordinary skill in the art would have been motivated to apply the known technique of identifying replacement devices for parts at risk of obsolescence because it is a proactive measure that mitigates negative consequences associated with obsolescence/unavailability of certain components (see Morrison ¶ 18).  
Regarding a textual representation of the identities of replacement devices for one or more industrial devices that are in a lifecycle phase near an end of their lifecycle, neither Cruz nor Morrison teach such a feature.  Instead, Cruz teaches textual representations of software updates and knowledge base articles for different industrial devices (see, e.g., Figure 18) but fails to expressly teach textual representations of identities of replacement devices for the industrial devices that are near an end of their lifecycle.  Nevertheless, such a feature is taught in the prior art.  Mitti, for example, teaches such a feature.  Specifically, Mitti teaches a user interface that displays the name of a replacement part as well as information regarding whether and where such replacement parts may be (see Figures 6 and 7; see also ¶s 65-71).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of displaying the identity of replacement parts (as disclosed by Mitti) to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment including parts at risk of obsolescence (as disclosed by Cruz and Morrison).  One of ordinary skill in the art would have been motivated to apply the known technique of displaying the identity of replacement parts because the user could then obtain the replacement part from the appropriate inventory location before obsolescence (see Mitti ¶ 71).  
Regarding Claim 8, this claim recites the same method steps as Claim 1 but recites a non-transitory computer readable medium as the statutory category that, when executed by a computing system, performs those method steps.  Cruz teaches a machine medium that when executed by a processor, performs the operation of the invention (see ¶ 64).  Thus, with this additional teaching, the combination of Cruz, Morrison, and Mitti render obvious Claim 8 as well, incorporating the rejection of Claim 1 above.  Similarly coextensive dependent claims will be addressed together below for the sake of brevity.   Likewise, because claims depending on Claim 15 are coextensive with claims depending from Claims 1 and 8, Claim 15 will be addressed next so that those dependent claims can be addressed together for the sake of brevity.  

Claim 15.  Cruz teaches: A method for managing device lifecycles within an industrial automation environment comprising a plurality of industrial machines, each machine comprising one or more industrial devices (see, e.g., the Abstract teaching assessing the health of a plurality of process control systems), the method comprising:
receiving configuration data and a request for lifecycle management data through a communication interface, wherein the configuration data includes configuration data for a plurality of industrial devices within the industrial automation environment, based on a scanning configuration for a server or gateway that defines a method for scanning a plurality of industrial devices comprising instructions specifying which industrial machines and industrial devices are to be scanned, the configuration data comprising a configuration of one or more machines within the industrial automation environment and a configuration of one or more industrial devices within each of the one or more machines, the configuration data further comprising a product name, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices (see, e.g., Figure 10 teaching a user interface where, if the user selects “dashboard” the user is presented with lifecycle management data based on a scanning configuration of devices in an industrial automation environment as well as teaching the output of the scanning configuration which includes a plurality of industrial devices in an industrial automation environment comprising one or more machines; see also ¶ 3 teaching that these control systems are typically devices as part of an industrial setting that control much larger machines or systems; regarding the configuration data further comprising a product name, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices, see, e.g., ¶s 9 and 50 teaching that the configuration information includes field device information (i.e., a product name), firmware information, et al.; see also, e.g., ¶s 65, 78, 79, 86, and 87 teaching that serial numbers along with software revision numbers are obtained and assessed as example risk factors; regarding the “scanning configuration,” see, e.g., ¶ 61 teaching that the user uses the workstation terminal to access information obtained from the controllers and remote maintenance system using client-side software applications that establish network connections with the remote maintenance system; see also ¶ 68 disclosing substantially the same; regarding instructions specifying which industrial machines and devices to be scanned, see ¶s 130-133 and 140 teaching that the user can select different geographic areas or product lines to scan);
determining lifecycle management data, including lifecycle status data in a form of a lifecycle phase for at least one of the plurality of industrial devices, for each of the plurality of industrial devices within the industrial automation environment, based on the configuration data (see Figure 10 teaching the display of the determined lifecycle management data for a plurality of industrial devices within the industrial automation environment in the user interface; see also Figure 9 teaching lifecycle management data for a particular plant including alerts, service call logs, software updates, etc.; see at least, e.g., ¶s 9 and 50 teaching that the outputted data is lifecycle management data; see also ¶s 117-124; regarding lifecycle status data in the form of a lifecycle phase for at least one of the devices, see ¶ 100 teaching a status of “current or active” and one of “retired”); and
determining identities of replacement devices for one or more of the industrial devices that are in a lifecycle phase near an end of their lifecycle, by processing the configuration data and the lifecycle management data in a computing system within a product compatibility and download center (see ¶ 63 teaching obtaining maintenance information such as “replacement device availability,” though noting this limitation is further addressed below); 
transferring the lifecycle management data and the identities of replacement devices to a server through the communication interface (see, e.g., Figure 1 teaching that the lifecycle management data from field devices 15-22 are transferred to the interface, i.e., display 14, on computer 13 via controller 11 and processor 23); and 
generating, on a user interface, a graphical representation of the lifecycle status of each industrial machine and one or more industrial devices within the industrial machine, and a textual representation of the identities of replacement devices for one or more industrial devices that are in a lifecycle phase near an end of their lifecycle (see, e.g., Figures 10, 11, and 18-20 teaching generated graphical representations on a user interface of the lifecycle status of industrial machines and devices including a health score and in Figures 19 and 20 a score change from the previous week; regarding a textual representation of the identities of replacement devices for one or more industrial devices that are in a lifecycle phase near an end of their lifecycle, this is addressed below).
Regarding determining identities of replacement devices for one or more of the industrial devices that are in a lifecycle phase near an end of their lifecycle, by processing the configuration data and the lifecycle management data in a computing system within the product compatibility and download center, as noted above Cruz teaches obtaining maintenance information such as “replacement device availability,” though Cruz fails to expressly teach determining identities of replacement devices for those that need replacing.  Nevertheless, such a feature is taught in the prior art.  Morrison, for example, teaches such a feature (see at least the Abstract teaching a “substitution component that identifies replacement components” for components that are at risk of being at an obsolescent lifecycle phase; see also ¶ 18).  Morrison also teaches storing data such as the replacement devices (see ¶ 18).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of identifying replacement devices for parts at risk of obsolescence (as disclosed by Morrison) to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment (as disclosed by Cruz).  One of ordinary skill in the art would have been motivated to apply the known technique of identifying replacement devices for parts at risk of obsolescence because it is a proactive measure that mitigates negative consequences associated with obsolescence/unavailability of certain components (see Morrison ¶ 18).  
Regarding a textual representation of the identities of replacement devices for one or more industrial devices that are in a lifecycle phase near an end of their lifecycle, neither Cruz nor Morrison teach such a feature.  Instead, Cruz teaches textual representations of software updates and knowledge base articles for different industrial devices (see, e.g., Figure 18) but fails to expressly teach textual representations of identities of replacement devices for the industrial devices that are near an end of their lifecycle.  Nevertheless, such a feature is taught in the prior art.  Mitti, for example, teaches such a feature.  Specifically, Mitti teaches a user interface that displays the name of a replacement part as well as information regarding whether and where such replacement parts may be (see Figures 6 and 7; see also ¶s 65-71).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of displaying the identity of replacement parts (as disclosed by Mitti) to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment including parts at risk of obsolescence (as disclosed by Cruz and Morrison).  One of ordinary skill in the art would have been motivated to apply the known technique of displaying the identity of replacement parts because the user could then obtain the replacement part from the appropriate inventory location before obsolescence (see Mitti ¶ 71).  

Claims 2, 9, and 16.  The combination of Cruz, Morrison, and Mitti teaches the limitations of Claims 1, 8, and 15.  Morrison further teaches: The method of claim 1, wherein the scanning configuration includes a maximum scanning depth (see ¶s 130-133 and 140 teaching that the user can select what level or geographic area or product line to scan).  

Claims 3, 10, and 17.  The combination of Cruz, Morrison, and Mitti teaches the limitations of Claims 1, 8, and 15.  Cruz further teaches: The method of claim 1, wherein the scanning configuration includes an Internet Protocol (IP) address range or subnet (see ¶ 56 teaching that each plant site is coupled to the remote maintenance system via the internet and ¶s 130-133 and 140 teaching that the user can select particular plant sites for scanning).  

Claims 4, 11, and 18.  The combination of Cruz, Morrison, and Mitti teaches the limitations of Claims 1, 8, and 15.  Cruz further teaches to expressly teach: The method of claim 1, wherein the scanning configuration includes an instruction to scan only for configuration changes (see, e.g., at least ¶ 66 teaching scanning for any updated or new registration information).  

Claims 5, 12, and 19.  The combination of Cruz, Morrison, and Mitti teaches the limitations of Claims 1, 8, and 15.  Cruz further teaches The method of claim 1, wherein the scanning configuration defines a method for scanning the plurality of industrial devices (see, e.g., ¶ 61 teaching that the user uses the workstation terminal to access information obtained from the controllers and remote maintenance system using client-side software applications that establish network connections with the remote maintenance system; see also ¶ 68 disclosing substantially the same; see further, e.g., ¶s 130-133 teaching selecting a subset of devices to scan).

Claims 6, 13, and 20.  The combination of Cruz, Morrison, and Mitti teaches the limitations of Claims 1, 8, and 15.  Cruz further teaches: The method of claim 1, wherein the one or more of the industrial devices that are in a lifecycle phase near the end of their lifecycle are in a “discontinued” or “end of life” phase (see, e.g., ¶ 100 teaching that the lifecycle status could be “retired,” i.e., discontinued and no longer supported).  

Claims 7 and 14.  The combination of Cruz, Morrison, and Mitti teaches the limitations of Claims 1 and 8.  Cruz further teaches: The method of claim 1, wherein the request for lifecycle management data is a recurring request including an interval of time between requests (see ¶ 102 teaching that the lifecycle management data can be obtained in repeated iterations with time intervals between requests).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
 Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being directed toward the judicial exception of an abstract idea.  Applicant argues that the claims do not recite an abstract idea in step 2A prong 1 (see Remarks pages 8-9).  Specifically, Applicant argues that the claims do not recite an abstract mental process because the claims could not practically be performed in the human mind.  This argument has been considered but is not considered persuasive.  Examiner asserts that a broadest reasonable interpretation of the claims would encompass an operator looking up notes and booklets to determine lifecycle phases for components and to identify replacement parts.  Ultimately, Examiner asserts that the instant application is similar to those in Electric Power Group, where the Federal Circuit held that a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” recited a mental process that could practically be performed in the human mind.  See MPEP § 2106.04(a)(2)(III)(A).  In the instant application, information about the devices is collected, analyzed, and displayed.  Thus, the instant application does recite abstract mental processes.  
Applicant additionally argues that the claims integrate the judicial exception into a practical application in prong 2 (see Remarks pages 9-11).   Specifically, Applicant argues that Claim 1 should be compared to Claim 1 of Example 42 (see Remarks page 9).  This is not persuasive because there is no standardization of non-standardized data recited in the instant application nor is there any recitation of other items in Example 42’s Claim 1 such as real time updating, automatically generated messages to all users in real time, etc.  Again, Examiner asserts that Electric Power Group controls.  As the MPEP notes, the Federal Circuit held that reciting a results-oriented solution that lacks details as to how the computer performs the invention is equivalent to saying “apply it” on a computer.  See § 2106.05(f).  Likewise, limiting the claims to an industrial automation environment fails to integrate the claims into a practical application.  Instead, this is analogous to Electric Power Group where limiting the collection of data to data related to the power grid was “simply an attempt to limit the use of an abstract idea to a particular technological environment” and thus not enough to make the claims subject matter eligible.  See MPEP § 2106.05(h).  Applicant’s new amended language of displaying the identified replacement devices and statuses of devices still fails to provide an integration of the abstract idea into a practical application because the claims are similar to Electric Power Group or TLI Communications.  Specifically, the display of the results of the abstract mental process fails to improve a computer or any other technology (see MPEP § 2106.05(a) citing TLI), is merely implementing the abstract idea on a general purpose computer (see MPEP § 2106.05(f) citing Intellectual Ventures I and Electric Power Group), and is insignificant extra-solution activity (see MPEP § 2106.05(g) citing Electric Power Group).  Because Applicant’s arguments are not persuasive, the rejection is maintained.     
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the claims as amended are not taught by Cruz and Morrison.  Examiner notes that these arguments are moot in light of the new grounds of rejection relying on Mitti for the amended limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627